Cardona, P.J., Mercure, Crew III, Peters and Spain, JJ.,
concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from practice for a period of six months, effective immediately, and until further order of this Court; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee or another; he is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).